Exhibit 99.1 PRESS RELEASE Selectica Achieves Positive Cashflow in First Quarter Fiscal 2011 Contract Lifecycle Management and Sales Configuration Solutions Provider Announces First Quarter Fiscal 2011 Financial Results SAN JOSE, Calif., August 5, 2010 Selectica (NASDAQ: SLTC), a leading provider of contract lifecycle management and sales configuration solutions, today announced financial results for its first quarter ending June 30, 2010. Highlights in Q1 FY 2011: · Generated positive cashflow, ending the quarter with $17.2 million in cash, cash equivalents, and short term securities · Reduced operating expenses for the third consecutive quarter · Announced Selectica Contract Kiosk, a new employee self-service contract portal built on EMC Documentum xCP­­ · Signed a new license transaction with a strategic channel partner “I am pleased with many facets of our performance this quarter, including our ability to add marquee customers and continue to execute on our product vision with innovative new solutions,” said Jason Stern, President and Chief Operating Officer of Selectica. “With the caliber of the people we’ve been able to add to the team and our continued ability to make our customers successful, I am optimistic in Selectica’s ability to execute to its plan.” Revenue for the first quarter of fiscal 2011 was $3.7 million, compared to $3.8 million for the fourth quarter of fiscal 2010, and $3.2 million for the first quarter of fiscal 2010. New license revenue for the quarter was $836,000, up slightly from last quarter from $827,000, and up 93% from first quarter of fiscal 2010. Revenue split was 31% license and subscription revenue, 42% maintenance and support revenue, and 27% professional services and other revenue. By product, 64% or $2.3 million was related to contract lifecycle management software, and 36% or $1.4 million was related to sales configuration software. Cash, cash equivalents, and short-term investments were $17.2 million on June 30, 2010. Selectica generated net cash of $71,000 in the quarter. Net loss for the first quarter of fiscal 2011 was $447,000, or $(0.16) per share, compared to a profit of $205,000, or $0.07 per share, in the fourth quarter of fiscal 2010 and a net loss of $3.0 million, or $(1.09) per share, in the first quarter of fiscal 2010. Selectica continues to gain traction in key vertical markets. The company signed new license transactions with healthcare payers, life sciences companies, and government contractors. PRESS RELEASE The company announced Selectica Contract Kiosk, an employee self-service contract portal built on EMC Documentum xCP that can dramatically improve the productivity of corporate legal teams. Selectica also announced in the quarter that its core contract management solution, Selectica Contract Lifecycle Management, became available through EMC Select, a program that helps customers easily acquire solutions through the EMC sales team and its authorized partners. About Selectica, Inc. Selectica (NASDAQ: SLTC) provides Global 2000 companies with solutions that automate complex contract management and sales configuration processes. Selectica's enterprise solutions streamline critical business functions including sales, procurement, and corporate governance, and enable companies to eliminate risk, increase revenue, and cut costs. Selectica customers represent leaders in manufacturing, technology, retail, healthcare, and telecommunications, including Bell Canada, Cisco, Covad Communications, Fujitsu, CA Technologies, ManTech, and Qwest Communications. For more information, visit www.selectica.com. Forward Looking Statements Certain statements in this release and elsewhere by Selectica are forward-looking statements within the meaning of the federal securities laws and the Private Securities Litigation Reform Act of 1995. Such information includes, without limitation, business outlook, assessment of market conditions, anticipated financial and operating results, strategies, future plans, contingencies and contemplated transactions of the Company. Such forward-looking statements are not guarantees of future performance and are subject to known and unknown risks, uncertainties and other factors which may cause or contribute to actual results of Company operations, or the performance or achievements of the Company or industry results, to differ materially from those expressed, or implied by the forward-looking statements. In addition to any such risks, uncertainties and other factors discussed elsewhere herein, risks, uncertainties and other factors that could cause or contribute to actual results differing materially from those expressed or implied for the forward-looking statements include, but are not limited to the on-going global recession; fluctuations in demand for Selectica's products and services; government policies and regulations, including, but not limited to those affecting the Company's industry; and risks related to the Company's past stock granting policies and related restatement of financial statements. Selectica undertakes no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. Additional risk factors concerning the Company can be found in the Company's most recent Form 10-K, filed by the Company with the Securities and Exchange Commission. Investor Contact: Todd Spartz (408) 545-2648 ir@selectica.com PRContact: Allen Pogorzelski (408) 545-2531 pr@selectica.com SELECTICA, INC. Condensed Consolidated Statements of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended June 30, June 30, Revenues: License $ $ Services Total revenues Cost of revenues: License 51 Services Total cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Shareholder litigation 1 5 Professional fees related to corporate governance review - Restructuring - Total operating expenses Operating loss ) ) Interest and other income (expense), net ) ) Loss before provision for income taxes ) ) Provision for (benefit from) income taxes 4 ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Reconciliation to non-GAAP net loss: Net loss $ ) $ ) Shareholder litigation 1 5 Professional fees related to corporate governance review - Restructuring - Non-GAAP net loss $ ) $ ) Non-GAAP basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding for basic and diluted net loss per share SELECTICA, INC. Condensed Consolidated Balance Sheets (In thousands) (Unaudited) June 30, March 31, ASSETS Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets 24 24 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Current portion of note payable to Versata $ $ Accounts payable Restructuring liability - 7 Accrued payroll and related liabilities Other accrued liabilities 66 56 Deferred revenue Total current liabilities Note payable to Versata Other long-term liabilities 27 Total liabilities Stockholders' equity Total liabilities and stockholders' equity $ $
